DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         NOORLY COMPERE,
                             Appellant,

                                     v.

                           BRIAN ELLIOTT,
                              Appellee.

                              No. 4D19-1228

                           [August 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2015-DR-003926.

  Noorly Compere, West Palm Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.